Exhibit In re CHARYS HOLDING COMPANY, INC Case No. 08-10289 (BLS) Debtor Reporting Period: July 1 through 31 BALANCE SHEET The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations. ASSETS BOOK VALUE AT END OF CURRENT REPORTING MONTH BOOK VALUE AT END OF PRIOR REPORTING MONTH BOOK VALUE ON PETITION DATE OR SCHEDULED CURRENT ASSETS Unrestricted cash and Equivalents 284,015 6,450 Accounts Receivable (Net) 179,883,538 179,154,134 Notes Receivable Inventories Prepaid Expenses 68,043 11,326 Professional Retainers 584,567 589,301 Other Current Assets (attach schedule) 75,563 75,957 TOTAL CURRENT ASSETS 186,287,319 185,228,741 PROPERTY & EQUIPMENT Real Property and Improvements Machinery and Equipment Furniture, Fixtures and Office Equipment 120,092 116,718 Leasehold Improvements Vehicles Less:Accumulated Depreciation (51,336 ) (48,513 ) TOTAL PROPERTY & EQUIPMENT 68,756 68,205 OTHER ASSETS Amounts due from insiders* 86,638 86,638 Other Assets (attach schedule) 51,730,447 48,400,982 TOTAL OTHER ASSETS 51,817,085 48,487,620 TOTAL ASSETS 238,173,160 233,784,566 LIABILITIES AND OWNER EQUITY HOOK VALUE AT END OF CURRENT REPORTING MONTH HOOK VALUE AT END OF PRIOR REPORTING MONTH BOOK VALUE ON PETITION DATE LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition) Accounts Payable 159,094 142,880 Taxes Payable (refer to FORM MOR-4) Wages Payable Notes Payable Rent/Leases - Building/Equipment Secured Debt / Adequate Protection Payments 380,898 311,030 Professional Fees 4,656,995 3,805,509 Amounts Due to Insiders* 17,777 7,024 Other Post-petition Liabilities (attach schedule) . 13,819 TOTAL POST-PETITION LIABILITIES 5,214,764 4,280,262 LIABILITIES SUBJECT TO COMPROMISE(Pre-Petition) Secured Debt 4,356,568 4,356,568 Priority Debt 288,707,391 288,707,391 Unsecured Debt 79,434,733 79,432,861 TOTAL PRE-PETITION LIABILITIES 372,498,692 372,496,820 TOTAL LIABILITIES 377,713,456 376,777,082 OWNER’S EQUITY Capital Stock 58,953 58,953 Additional Paid-in Capital 345,724,500 345,724,500 Partners' Capita! Account Owner's Equity Account Retained Earnings - Pre-Petition (494,870,829 ) (494,870,829 ) Retained Earnings - Post-petition 9,547,080 6,094,860 Adjustments to Owner Equity (attach schedule) Post-petition Contributions (attach schedule) NET OWNERS'EQUITY (139,540,296 ) (142,992,516 ) TOTAL LIABILITIES AND OWNERS' EQUITY 238,173,160 233,784,566 In re CHARYS HOLDING COMPANY, INC Case No. 08-10289 (BLS) Reporting Period: July 1 through 31 BALANCE SHEET - continuation section ASSETS BOOK VALUE AT END OF CURRENT REPORTING MONTH BOOK VALUE AT END OF PRIOR REPORTING MONTH BOOK VALUE ON PETITION DATE Other Current Assets Travel Advances 75,563 57,579 Deposits 18,378 18,378 Other Assets Investment in subsidiaries 51,730,447 48,400,982 LIABILITIES AND OWNER EQUITY BOOK VALUE AT END OF CURRENT REPORTING MONTH BOOK VALUE AT END OF PRIOR REPORTING MONTH BOOK VALUE ON PETITION DATE Other Post-petition Liabilities Misc accrued expenses 13,819 Other Post-petition Liabilities Restricted: Cash: Cash that is restricted for a specific use and not available to fund operations. Typically, restricted cash is segregated into a separate account, such as an escrow account.
